IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ALVARIO SAMELL McCRAY,              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-5919

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 2, 2016.

An appeal from the Circuit Court for Bay County.
Elijah Smiley, Judge.

Caren Bennett of Caren Bennett, PA, Panama City, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CJ., THOMAS and and RAY, JJ., CONCUR.